Citation Nr: 9906272	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had active military service from May 1966 to 
May 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), and it was remanded in February 1998 to schedule 
the appellant for a video-conference hearing pursuant to his 
August 1992 request for such hearing.  When the appellant did 
not appear for his scheduled video conference hearing on 
April 22, 1998, his claim was decided by the Board in a May 
18, 1998, decision.  However, unbeknownst to the Board, the 
RO had received notification from the appellant on April 22, 
1998, that he had chosen to decline the video hearing and 
preferred to wait to be scheduled for a Travel Board hearing 
before a member of the Board of Veterans' Appeals.  A report 
of contact between the RO and the appellant in May 1998 
reveals that the appellant still desires to appear at a 
personal hearing before a member of the Board at the RO to 
present evidence with regard to his claim.  Because the 
appellant has not yet been scheduled for a Travel Board 
hearing, this case must be remanded to the RO for the 
following action:

The RO should schedule the appellant for 
hearing before a member of the Board at the 
regional office.  

Thereafter, the case should be returned to the Board, if in 
order.  No opinion, either legal or factual, is intimated by 
this REMAND as to the merits of the appellant's claim.  No 
additional action is required by the appellant until he 
receives further notification from VA.  The Board expresses 
its appreciation in advance to the RO for its assistance.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

- 3 -


